Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 24, 2013

                                       No. 04-12-00651-CR

                                     Gregorio Ortiz GARZA,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR10604
                            Honorable Sid L. Harle, Judge Presiding

                                          ORDER
        Appellant=s court-appointed appellate attorney filed an Anders brief in this appeal. See
Anders v. California, 386 U.S. 738 (1967). Counsel advised appellant of his right to review the
record and file his own brief, and explained to appellant the procedure for obtaining the record.
See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appellant
asserted his right to file a pro se brief and requested a copy of the appellate record.

        On February 7, 2013, this court ordered the Bexar County District Clerk to send a copy of
the appellate record to appellant and to file written proof in this court showing the date the record
was sent. The record was not sent to appellant and on April 22, 2013, he filed another request
for the record and for an extension of time to file his brief.

        On April 23, 2013, the Bexar County District Clerk filed a notice stating that a copy of
the record was sent to appellant by certified mail on April 23, 2013.

       We therefore order appellant=s pro se brief is due June 7, 2013.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 244th day of April, 2013.

                                                      ____________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court
                                           MINUTES
                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas

                                          April 24, 2013

                                       No. 04-12-00651-CR

                                     Gregorio Ortiz GARZA,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR10604
                            Honorable Sid L. Harle, Judge Presiding

                                             ORDER
        Appellant=s court-appointed appellate attorney filed an Anders brief in this appeal. See
Anders v. California, 386 U.S. 738 (1967). Counsel advised appellant of his right to review the
record and file his own brief, and explained to appellant the procedure for obtaining the record.
See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appellant
asserted his right to file a pro se brief and requested a copy of the appellate record.

        On February 7, 2013, this court ordered the Bexar County District Clerk to send a copy of
the appellate record to appellant and to file written proof in this court showing the date the record
was sent. The record was not sent to appellant and on April 22, 2013, he filed another request
for the record and for an extension of time to file his brief.

        On April 23, 2013, the Bexar County District Clerk filed a notice stating that a copy of
the record was sent to appellant by certified mail on April 23, 2013.

       We therefore order appellant=s pro se brief is due June 7, 2013.

                                                      /s/Luz Elena D. Chapa
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 244th day of April, 2013.

                                                      /s/Keith E. Hottle
                                                      Keith E. Hottle
                                                      Clerk of Court


ENTERED THIS 24th DAY OF APRIL, 2013.

                                                                           VOL. _____ PAGE _______